DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it’s not a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the outer” (line 2 of each of claim 1 and claim 10), “the longitudinal axis” (claim 1, line 9 and claim 10, line 6), “the distance” (claim 1, line 12 and claim 10, line 11), and “the movement means” (claim 10, line 14) lack of antecedent basis.
	“preferably” (claim 9, line 3) renders the claim 9 indefinite because it is unclear whether the limitations following the phrase, “a circular surface”, are part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,520,700 to Stepan et al.
Regarding claim 1, Stepan et al disclose an apparatus (1) for preparing an end portion of a shielded electrical cable (19), wherein the outer surface of said end portion has a shielding braid (21) arranged around at least one layer of electrically insulating material (not label) sheathing at least one conductor (22) of said shielded electrical cable (19), said apparatus (1) comprising a contact element (13) provided with a contact surface (end of brush 17) adapted to engage the outer surface of said end portion of the cable (19) in order to apply a pressure adapted to deform said shielding braid (22), movement means (3-7) to move said contact element (13) with respect to said cable (19), and a logic control unit (see Col. 10, line 13) in which at least one movement path around the longitudinal axis (23) of said cable (19) is stored or acquired, said logic control unit being configured to control said movement means (3-7) depending on said at least one path to move said contact element (13) along said path and to adjust the distance (see Figs. 4-5) between the longitudinal axis (23) of said shielded electrical cable (19) and said contact surface of said contact element (13 and Col. 8, lines 16-18).
Regarding claim 2, Stepan et al disclose the movement means (3-7) are configured to adjust the distance between the longitudinal axis (23) of said shielded electrical cable (19) and said contact surface of said contact element (13) during the movement of said contact element (13) with respect to said shielded electrical cable (19) along said path (see Figs. 4-5).
Regarding claim 3, Stepan et al disclose said movement means (3-7) are configured to move said contact element (13) and/or to adjust the distance between the longitudinal axis (23) of said shielded electrical cable (19) and said contact surface of said contact element (13) by moving said contact element (13) with respect to said shielded electrical cable (19) on a plane.
Regarding claims 7-9, Stepan et al disclose said at least one path has a substantially circular shape, a substantially flat spiral shape (see Fig. 3) and said contact surface of said contact element (13) is a curved surface, a circular surface (see Fig. 1).
Regarding claim 10, Stepan et al disclose a process for preparing an end portion of a shielded electrical cable (19), wherein the outer surface of said end portion has a shielding braid (21) arranged around at least one layer of electrically insulating material (not label) sheathing at least one conductor (22) of said cable (19), said process comprising the following steps: (a) moving a contact element (13) with respect to said shielded electrical cable (19), so that said contact element (13) describes at least one movement path around the longitudinal axis (23) of said shielded electrical cable (19), said contact element (13) being provided with a contact surface (end of brush 13) adapted to engage the outer surface of said end portion of said cable (19) in order to apply a pressure adapted to deform said shielding braid (21, see Fig. 1); (b) adjusting the distance between the longitudinal axis (23) of said shielded electrical cable (19) and said contact surface of said contact element (13, see Figs. 4-5); wherein said at least one path is stored or acquired in a logic control unit (see Col. 10, line 13) configured to control the movement means (3-7) of said contact element (13) to carry out said steps a) and b) depending on said path (see Fig. 3).
Regarding claims 11 and 12, Stepan et al disclose the at least part of said step
(b) is carried out before arranging said contact surface of said contact element (13) engaged with the outer surface of said end portion of the cable or is carried out during said step (a) (19, see Figs. 4-5).
Regarding claim 13, Stepan et al disclose said step (a) and/or said step (b) provide for moving said contact element (13) and/or adjusting the distance of said contact element (13) with respect to said shielded electrical cable (19), on a plane (created by rotating element 6).
Regarding claims 17-18, Stepan et al disclose said contact element (13) describes a path having a substantially circular shape or a substantially flat spiral
shape (see Fig. 11 and Col. 7, line 61 to Col. 8, line 2).

Claims 1-3, 10-13 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/062375 to Lugwig et al.
Regarding claim 1, Lugwig et al disclose an apparatus (Fig. 1) for preparing an end portion of a shielded electrical cable (6), wherein the outer surface of said end portion has a shielding braid (9) arranged around at least one layer of electrically insulating material (10) sheathing at least one conductor (11) of said shielded electrical cable (6), said apparatus, comprising: a contact element (3) provided with a contact surface (33a-c) adapted to engage the outer surface of said end portion of the cable (6) in order to apply a pressure adapted to deform said shielding braid (9), movement means (4/7) to move said contact element (3) with respect to said cable (6), and a logic control unit (see page 6, lines 31-34) in which at least one movement path around the longitudinal axis (1) of said cable (6) is stored or acquired, said logic control unit being configured to control said movement means (4/7) depending on said at least one path to move said contact element (3) along said path and to adjust the distance (Page 5, lines 30-32) between the longitudinal axis (1) of said shielded electrical cable (6) and said contact surface of said contact element (3, see Figs. 9-15).
Regarding claim 2, Lugwig disclose a distance between the longitudinal axis (1) of said shielded electrical cable (6) and said contact surface of said contact element (3) during the movement of said contact element (3) with respect to said shielded electrical cable (6) along said path (see Figs. 9-15).
Regarding claim 3, Lugwig et al disclose said movement means (4/7) are configured to move said contact element (3) and/or to adjust the distance between the longitudinal axis (1) of said shielded electrical cable (6) and said contact surface of said contact element (3) by moving said contact element (3) with respect to said shielded electrical cable (6) on a plane (see Fig. 9).
Regarding claim 10, Lugwig et al disclose a process for preparing an end portion of a shielded electrical cable (6), wherein the outer surface of said end portion has a shielding braid (9) arranged around at least one layer of electrically insulating material (10) sheathing at least one conductor (11) of said cable (6), said process comprising the following steps: (a) moving a contact element (3) with respect to said shielded electrical cable (6), so that said contact element (3) describes at least one movement path around the longitudinal axis (1) of said shielded electrical cable (6), said contact element (3) being provided with a contact surface (33a-c) adapted to engage the outer surface of said end portion of said cable (6) in order to apply a pressure adapted to deform said shielding braid (9, see Fig. 8); (b) adjusting the distance between the longitudinal axis (1) of said shielded electrical cable (6) and said contact surface of said contact element (3, see Figs. 9-15); wherein said at least one path is stored or acquired in a logic control unit (see page 6, lines 31-34) configured to control the movement means (4/7) of said contact element (3) to carry out said steps a) and b) depending on said path (see Figs. 9-15).
Regarding claims 11 and 12, Lugwig et al disclose the at least part of said step (b) is carried out before arranging said contact surface of said contact element (3) engaged with the outer surface of said end portion of the cable or is carried out during said step (a) (6, see Figs. 8-15).
Regarding claim 13, Lugwig et al disclose said step (a) and/or said step (b) provide for moving said contact element (3) and/or adjusting the distance of said contact element (3) with respect to said shielded electrical cable (6), on a plane (created by rotating element 3).
Regarding claims 17-18, Lugwig et al disclose said contact element (3) describes a path having a substantially circular shape or a substantially flat spiral shape (see Figs. 9-15).
Regarding claims 19-21, Lugwig et al disclose detecting the pressure applied by said contact element (3) on said cable (6), said contact element (3) describes a path by changing the pressure applied on the cable (6) and by maintaining constant the pressure applied on the cable (6), or in a predetermined value range (see Page 5, line 30 to Page 6, line 10 and line 31-34; page 11, line 31-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over either Stepan et al or Lugwig et al in view of US 6,330,839 to Amrein.
Stepan et al and Lugwig et al do not disclose the limitations of claims 4-6 and 14-16.  Amrein teaches the apparatus and the method of preparing an end portion of a cable (10) having a movement means (35) comprise two linear actuators (30/78) configured to move said contact element (35) with respect to said shielded electrical cable (10) by combining two linear movements along at least two axes that are orthogonal to one another and wherein the linear movements lie on a plane substantially perpendicular to the longitudinal axis of said shielded electrical cable (10, see Fig. 3) for simplifying the process of reliably preparing the cable (see Col. 1, lines 33-42).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stepan or Lugwig by utilizing the movement means as taught by Amrein for surely preparing the electrical cable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references for their teaching of an apparatus and method of preparing an end portion of the shielded cable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/August 14, 2021 			                                Primary Examiner, Art Unit 3729